                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF VIRGINIA
                                  CHARLOTTESVILLE DIVISION

UNITED STATES OF AMERICA                           :      Criminal No. 3:18-CR-00025 (NKM)
                                                   :
v.                                                 :
                                                   :
BENJAMIN DRAKE DALEY                               :
MICHAEL PAUL MISELIS                               :
THOMAS WALTER GILLEN                               :
____________________________________

                  UNITED STATES’ OPPOSITION TO BOND PENDING APPEAL

               The United States, by and through United States Attorney Thomas T. Cullen, hereby

     opposes the defendants’ request for bond pending appeal. In the event that the Court is inclined

     to reconsider its previous determinations, the United States respectfully requests a hearing on this

     matter.

                                    SUMMARY OF THE ARGUMENT

               After presenting overwhelming evidence of dangerousness, both this Court and Magistrate

     Judge Hoppe correctly (and independently) determined that all three defendants posed a danger to

     the community and should be detained pending trial. Nothing regarding their dangerousness has

     changed since those determinations, and the defendants have failed to adduce sufficient evidence

     to overcome these initial findings. That alone justifies the defendants’ detention pending appeal

     and requires that they commence serving their sentences like the vast majority of defendants that

     appear before this Court.

               But, as this Court knows, because the defendants have been convicted, the relevant

     standards now weigh even more heavily in favor of their detention. Rather than the government

     having to show that the defendants are a danger to the community (which it has), the defendants’

     guilty pleas and sentences have now shifted the burden to the defendants to prove by clear and

     convincing evidence that they do not pose a danger to the community. Given this Court and Judge

     Hoppe’s previous findings of dangerousness – when the defendants were presumed innocent and

Case 3:18-cr-00025-NKM-JCH Document 1911 Filed 08/25/19 Page 1 of 12 Pageid#: 1449
  the attendant standard was far higher – the defendants cannot now meaningfully argue they pose

  no danger. If anything, in light of the substantial sentences this Court properly imposed, the

  defendants now pose even more of a danger.

         The defendants submit that their parents should serve as third-party custodians. Although

  these parents may endeavor to do their best, these are the same parents from whom the defendants

  previously concealed their violent conduct and participation in a violent white-supremacist

  organization. For example, in Defendant Daley’s case, in his second attempt to litigate detention

  before Judge Hoppe, it was revealed that he had enlisted his mother to become an unwitting

  participant in the offense by lying to her about his intent to travel to the Unite the Right rally and

  asking her to purchase the plane ticket for him so there would be no paper trail. Try as these

  parents might, this Court and Judge Hoppe have already ruled – correctly – that their efforts cannot

  meet their high burden of showing by clear and convincing evidence that they are not likely to

  pose a danger to the safety of any other person or the community under § 3143(b)(1)(A).

         Finally, as a practical matter, the government notes that the defendants’ appeal in the

  United States Court of Appeals for the Fourth Circuit is already well underway. Their opening

  brief in the Fourth Circuit is due in just a little over three weeks (September 18, 2019).

                                      LEGAL BACKGROUND

         The relevant legal framework for release pending appeal by a defendant is provided by 18

  U.S.C. § 3143(b). That statute provides that a judicial officer shall order that where a defendant

  has been found guilty of an offense and sentenced to a term of imprisonment, he shall be detained,

  unless a judicial officer finds (A) by clear and convincing evidence that the person is not likely to

  flee or pose a danger to the safety of any other person or the community; and (B) that the appeal

  raises a substantial question of law or fact likely to result in reversal, order for a new trial, a

  sentence that does not include a term of imprisonment, or a reduced sentence to a term of

  imprisonment less than the total of the time already served plus the expected duration of the appeal


Case 3:18-cr-00025-NKM-JCH Document 1912 Filed 08/25/19 Page 2 of 12 Pageid#: 1450
  process. See 18 U.S.C. § 3143.

                                            ARGUMENT

      I.      THE DEFENDANTS REMAIN A DANGER TO THE COMMUNITY.

              A. DEFENDANT DALEY

           On October 9, 2018, a detention hearing was held for Defendant Daley in the Central

  District of California. The CDCA magistrate judge found by clear and convincing evidence that

  no combination of conditions would assure the safety of any person or the community. In so

  finding, the CDCA magistrate found as to dangerousness:

              •   Criminal history included carrying a concealed weapon.

              •   Traveled across country for specific purposes of committing violence.

              •   Traveled to Italy and Germany to meet with white supremacy groups.

              •   Captured on film and in video committing acts of violence.

              •   Two firearms seized at residence along with $10,000 cash, smoke grenades, and
                  skull masks.

              •   Much of the risk posed comes from defendant’s access to internet.

              •   Defendant was the alleged leader of the organization.

  See United States v. Benjamin Daley, C.D.Ca. Crim. No. 2:18-mj-02623 (Detention Order at 3,

  filed October 9, 2018). Moreover, unlike the other two defendants, the CDCA magistrate judge

  also found that no combination of conditions would also guarantee his appearance as required.

  See id. at 2.

           After being transported to Charlottesville, the defendant appealed his detention order and

  sought to re-litigate the issue of his detention before United States Magistrate Judge Joel C. Hoppe.

  On December 3, 2018, a bond reconsideration hearing was held, and in addition to the sworn

  allegations in the complaint, multiple exhibits in support of the defendant’s dangerousness were

  admitted. At that time, Daley proposed effectively the same release plan that he now submits to


Case 3:18-cr-00025-NKM-JCH Document 1913 Filed 08/25/19 Page 3 of 12 Pageid#: 1451
  this Court, in which his mother would serve as a third-party custodian. In support, his mother

  testified, and during her testimony it was revealed that the defendant asked her to book his flight

  to Charlottesville. The testimony was unsurprising in that it complemented the government’s

  other evidence the defendant sought to avoid any paper trail with respect to the Unite the Right

  rally, but it was the first evidence that he had sought to include his parents in his efforts to do so.

  His mother further revealed that Daley had concealed from her his intent to travel to the Unite the

  Right rally. In his ruling, Judge Hoppe stated:

                 Somewhat undermining [the proposed release plan to his parents] is
                 that there’s evidence that was presented today that – that Mr. Daley
                 got things from his parents, some suggestion that – to help cover his
                 financial tracks for coming to Charlottesville, that he had his mother
                 unwittingly assist in that by using her credit card and paying her
                 back for plane travel. Concealing that information from her gives
                 me some pause about – about whether the plan would be effective.

  12/3/18 Tr. at 49-50. But Judge Hoppe ruled that the real concern was dangerousness:

                 But the real – the real concern, I think, the concern that pushes it
                 over the edge for me is the danger to the community that Mr. Daley
                 presents. At this point they are allegations, they are allegations in
                 a complaint. There have proffers presented in open court, there
                 have been pictures in support of the proffers . . .what I have in front
                 of me, the allegations and some other evidence would show that you
                 were involved in founding a group that at least in part the purpose
                 was to train for violence, train for combat. And it, and this violence
                 would be directed towards people who had different views than you,
                 people of different genders, people of different races, people of
                 different religious backgrounds. And that there were two incidents
                 in California while you were on probation where this group you’re
                 involved with was involved with violence. And then in August of
                 2017, there’s, you know, the travel across the country to engage in
                 similar acts of violence against similar people who had different
                 views than you. And these events in Charlottesville occurred on
                 night on August 11 and then also the next day. And that there’s
                 pictures of you actively hurting people. And then that afterwards
                 the acts of recruiting and promoting this group[,] encouraging other
                 to engage in this sort of conduct continued. And it’s these things
                 that I just – the nature of the offense and these continuous acts in a
                 number of different places that just tell me that I can’t be reasonably
                 assured that there any conditions that I could put on you that would
                 ensure the safety of the community. And so it’s really on the
                 dangerousness that I find that the detention is necessary in this case.


Case 3:18-cr-00025-NKM-JCH Document 1914 Filed 08/25/19 Page 4 of 12 Pageid#: 1452
  12/3/2018 Tr. at 50-51. In an order the next day, Judge Hoppe found “by clear and convincing

  evidence that no conditions will reasonably assure the safety of another person or the community

  if the Defendant is released.” ECF No. 65 at 1. In his order, Judge Hoppe carefully described

  all of the facts behind this determination of dangerousness.

         Since Judge Hoppe’s dangerousness determination – and moreover, the CDCA

  magistrate’s prior determination of the same – only two important changes have occurred that

  affect the assessment of Daley’s motion for bond pending appeal:

         •   First, the aforementioned “allegations” which supported Daley’s detention are no
             longer mere allegations. They are fact, admitted by the defendant under oath and
             proven by the government beyond a reasonable doubt.

         •   Second, the burden has shifted away from the government, and now resides with the
             defendant to prove that he is not likely to pose a danger to the community.

  The case for Daley’s dangerousness has only strengthened, and the legal threshold for release has

  only become more difficult for him to surmount.         This Court should not reverse the prior

  determinations of dangerousness and should deny his motion for bond pending appeal.

         In an attempt to persuade the Court that he is no longer a danger, and in response to the

  Court’s order, Defendant Daley offers $10,000 in cash. Granted, Daley offers $10,000 for a

  $100,000 secured bond (presumably pursuant to § 3142(c)(1)(B)(xii), not § 3142(c)(1)(B)(xi) as

  mentioned in the Court’s order), but he has offered no property or any additional information as to

  how that $100,000 bond would be secured. Accordingly, his offer should be appropriately

  considered as $10,000 cash. In the government’s view, no amount of money or property can

  ameliorate the Court’s repeated findings of dangerousness. Should this Court view the issue

  differently, then surely that figure must be higher than $10,000 cash in the case of Defendant

  Benjamin Daley, who was a leader of the white-supremacist organization, who committed

  particularly violent acts in Charlottesville, who committed this offense while on probation, who

  literally laughed at the evidence presented in his sentencing, and who remains in frequent contact

  with members of the white supremacist movement while incarcerated.

Case 3:18-cr-00025-NKM-JCH Document 1915 Filed 08/25/19 Page 5 of 12 Pageid#: 1453
             B. DEFENDANT MISELIS

         On October 2, 2018, a detention hearing was held for Defendant Miselis in the Central

  District of California. The CDCA magistrate judge found by clear and convincing evidence that

  no combination of conditions would assure the safety of any person or the community. In so

  finding, the CDCA magistrate found as to dangerousness:

         •   Traveled across country for specific purposes of committing violence.

         •   Traveled to Italy and Germany, same as co-conspirators, to meet with white supremacy
             groups.

         •   Captured on film and in video committing acts of senseless violence.

         •   Some danger defendant poses comes from access to internet, which is hard to monitor.

         •   Possessed ammunition, skull masks, and smoke bombs when arrested.

  See United States v. Michael Miselis, C.D.Ca. Crim. No. 2:18-mj-02624 (Det. Order at 3).

  However, while pending transport to Virginia, Miselis sought reconsideration of his bond

  determination, and in support, he offered a $500,000 bond secured by his parents’ home which

  had approximately $1,000,000 in equity. The CDCA magistrate reconsidered her decision, and

  elected to release Defendant Miselis on a $350,000 bond secured by his parent’s residence, but the

  CDCS magistrate stayed her order to allow the government the opportunity to appeal the decision.

         The government immediately appealed the decision to this Court. On December 3, 2018,

  this Court held a detention hearing at which the government introduced considerable evidence of

  the defendants’ dangerousness and risk of flight, to include the sworn allegations in the complaint

  and multiple exhibits made a part of the record. After a hearing, this Court reversed the CDCA

  magistrate’s decision to release the defendant:

                 Having considered the record and the parties’ arguments in light of the
                 statutory factors set forth in § 3142(g), the Court finds that no
                 condition or combination of conditions of release would reasonably
                 assure the appearance of the Defendant and the safety of any other
                 person and the community. The Court finds that the Government
                 proved by a preponderance of the evidence that the Defendant
                 travelled on at least three occasions with the purpose of committing

Case 3:18-cr-00025-NKM-JCH Document 1916 Filed 08/25/19 Page 6 of 12 Pageid#: 1454
                 violence at rallies in California and Charlottesville, Virginia; that
                 Defendant did in fact engage in acts of violence at those rallies; that
                 Defendant belongs to the “Rise Above Movement” (“RAM”), a
                 radical white supremacist organization that spreads its message via the
                 Internet and has pursued its message through violence; and that
                 Defendant has travelled internationally to Germany, Italy, and
                 Ukraine to meet with other members of RAM and/or members of other
                 similarly situated groups. The Government appears to have substantial
                 evidence against the Defendant, including video and photographic
                 evidence from the three rallies in question, the Defendant’s text
                 messages, and the Defendant’s travel records.

  United States v. Michael Miselis, Crim. No. 3:25-cr-18, Dkt. No. 66 at 2-3 (Moon, J.). Since this

  Court’s own determination of the defendant’s dangerousness and risk of flight, nothing has

  occurred to mitigate the Court’s prior concerns of dangerousness or risk of flight. To the contrary,

  just as with Defendant Daley:

             •   Any allegations that were submitted by proffer in support of the defendant’s
                 detention are now fact, admitted by the defendant under oath and proven by the
                 government beyond a reasonable doubt.

             •   The burden has shifted away from the government, and now resides with the
                 defendant to prove that he is not likely to pose a danger to the community or a risk
                 of flight.

  The case for Miselis’ dangerousness has only strengthened, and the legal threshold for release has

  become more difficult for him. This Court should not reverse its own prior determination of

  dangerousness and should deny his motion for bond pending appeal.

         In response to the Court’s order, Defendant Miselis notes his family’s substantial resources,

  and suggests that he is willing to post a $100,000 bond, although he does not specify what exact

  property would be forfeited to secure such a bond. Presumably, it would be the property of his

  parents, which would place this Court (and the government) in the peculiar position of forfeiting

  the property of his parents for the defendant’s potential failure to appear, in the event he flees to

  the Ukraine where he maintains a serious romantic relationship. In any event, as noted above,

  this defendant has already offered an appearance bond of $500,000 secured by his parent’s

  residence. Faced with that prior offer, this Court nevertheless found by clear and convincing


Case 3:18-cr-00025-NKM-JCH Document 1917 Filed 08/25/19 Page 7 of 12 Pageid#: 1455
  evidence that he still posed a risk of flight (and also dangerousness). It is hard to understand how,

  after the allegations have been proven beyond a reasonable doubt and the burden has shifted, the

  defendant’s offer of $100,000 should now alleviate the Court’s concerns.

         This is to say nothing of the defendant’s dangerousness, which is not mitigated by any

  amount of money to be offered, particularly in light of this Court’s observation at sentencing that

  Miselis appeared to be the most violent actor in Charlottesville.

             C. DEFENDANT GILLEN

         On October 2, 2018, a detention hearing was held for Defendant Gillen in the Central

  District of California. The CDCA magistrate judge found by clear and convincing evidence that

  no combination of conditions would assure the safety of any person or the community. In so

  finding, the CDCA magistrate found as to dangerousness:

             •   Traveled across country for specific purposes of committing violence.

             •   Ubiquitous access to internet, which was used to plan and coordinate commission
                 of violence and quite possibly to encourage others to do so.

             •   Convictions include obstructing a public officer and possessing a firearm without
                 identifying mark.

             •   Had four firearms and ammunition at residence (even though he was a felon).

             •   Defendant may have been on probation at time of instant offense.

             •   Allegedly depicted punching protestor who has fallen to ground indicating
                 premeditation to fight.

  See United States v. Thomas Gillen, C.D.Ca. Crim. No. 2:18-mj-02622 (Det. Order at 3).

  Defendant Gillen never sought reconsideration of his bond determination.

         Just as with the other defendants, since the CDCA magistrate judge’s dangerous

  determination, nothing has occurred to mitigate such dangerousness. Now, of course, all the

  allegations have been proven as fact, admitted by Gillen under oath and proven beyond a

  reasonable doubt. Moreover, the burden has shifted away from the government to Gillen to show



Case 3:18-cr-00025-NKM-JCH Document 1918 Filed 08/25/19 Page 8 of 12 Pageid#: 1456
  that he is no longer a danger. Without any evidence of a change in circumstances, the case for

  Gillen’s dangerousness has only strengthened and the legal threshold has become more difficult

  for him to surmount.

           But, there is more. Prior to his sentencing, the Court and the government uncovered more

  specifics about Gillen’s criminal history, scored as Category IV, which includes

  obstructing/resisting a police officer while capture by law enforcement. In another incident, the

  defendant shot himself with a firearm with an obliterated serial number, and then lied and said he

  was shot in a drive-by shooting. The government also presented substantial evidence that Gillen,

  who was prohibited under federal law from possessing firearms prior to the instant offense,

  possessed, used, and carried firearms on multiple occasions in or around the same time he

  participated in the charged conspiracy. Simply put, the defendant has done nothing to show by

  clear and convincing evidence that he is not still a danger to the community. This Court should

  not reverse the prior determination of dangerousness and, instead, it should deny his motion for

  bond pending appeal.

           In response to the Court’s order, Defendant Gillen offers effectively the same release plan

  that was denied by the CDCA magistrate. As to the Court’s particular request regarding property

  to be forfeited under 18 U.S.C. 3142(c)(1)(B)(xi) “with specificity,” Defendant Gillen makes it

  clear. He offers nothing.

     II.      THE DEFENDANTS’ APPEAL DOES NOT INVOLVE A SUBSTANTIAL
              QUESTION OF LAW

           Because all of the defendants remain a danger and have not shown otherwise by clear and

  convincing evidence, the Court need not address the additional issue of whether their appeal

  involves a substantial question of law. But, in any event, their appeal does not present such a

  question. A “substantial question” is “a close question or one that very well could be decided the

  other way.” United States v. Coghill, 2006 U.S. Dist. LEXIS 18764, (W.D.Va. 2006) (Moon, J.)

  (denying motion for release pending appeal in a white collar fraud case, where even though

Case 3:18-cr-00025-NKM-JCH Document 1919 Filed 08/25/19 Page 9 of 12 Pageid#: 1457
   defendant posed no danger, release was not appropriate because appeal did not involve substantial

   question of law) (citing United States v. Steinhorn, 927 F.2d 195, 196 (4th Cir. 1991)).

           Here, as to the constitutionality of 18 U.S.C. § 2101, every circuit to address the issue and

   every court (with one exception) has found the statute to be constitutional. The one exception is

   a recent decision by a federal district court in the Central District of California who found the

   statute to be unconstitutionally overbroad – a claim that this Court has already rejected and found

   to have no merit. United States v. Benjamin Daley, et al., Crim. No. 3:25-cr-18, Dkt. No. 104 at

   17. Moreover, in finding some parts of the statute troubling with respect to speech, it appears the

   CDCA court did not consider that other provisions of the statute (such as, those limited to conduct)

   could be left intact. See Ayotte v. Planned Parenthood of Northern New Eng., 546 U.S. 320, 328–

   29 (2006) (“Generally speaking, when confronting a constitutional flaw in a statute, we try to limit

   the solution to the problem,” severing any “problematic portions while leaving the remainder

   intact.”).   When numerous other courts to address the issue have found the statute to be

   constitutional, a single district court’s opinion to the contrary simply does not give rise to a

   substantial question of law. Accordingly, even if these defendants were non-violent white-collar

   defendants who posed no danger (which they clearly are not), they still would not be entitled to

   release pending appeal.

                                            CONCLUSION

           The defendants remain a danger to others and to the community, and they have shown no

   reason why this Court should reverse its prior determinations of dangerousness. They have not

   shown by clear and convincing evidence they are not likely to pose a danger, and on that basis

   alone, the Court should deny their motion for bond pending appeal. Moreover, the issue the

   defendants raise on appeal – which is well underway with their opening brief due on September

   18, 2019 – does not raise a substantial question of law. For these reasons, the Court should deny

   their motions for release pending appeal.


Case 3:18-cr-00025-NKM-JCH Document 19110 Filed 08/25/19 Page 10 of 12 Pageid#: 1458
                                            Respectfully submitted,

                                            __/s/Thomas Cullen___________________
                                            THOMAS T. CULLEN
                                            UNITED STATES ATTORNEY
                                            WESTERN DISTRICT OF VIRGINIA

                                            __/s/Christopher R. Kavanaugh__________
                                            Christopher Kavanaugh, Va. Bar. 73093
                                            Assistant United States Attorney
                                            United States Attorney's Office
                                            255 W. Main Street
                                            Charlottesville, VA 22902
                                            434-293-4283
                                            christopher.kavanaugh@usdoj.gov




Case 3:18-cr-00025-NKM-JCH Document 19111 Filed 08/25/19 Page 11 of 12 Pageid#: 1459
                                    CERTIFICATE OF SERVICE

          I hereby certify that on August 25, 2019, I electronically filed the foregoing motion with

   the Clerk of the Court using CM/ECF system, which will send notification of such filing to all

   counsel of record.

                                                       __/s/Christopher R. Kavanaugh__________
                                                       Christopher Kavanaugh, Va. Bar. 73093
                                                       Assistant United States Attorney
                                                       United States Attorney's Office
                                                       255 W. Main Street
                                                       Charlottesville, VA 22902
                                                       434-293-4283
                                                       christopher.kavanaugh@usdoj.gov




Case 3:18-cr-00025-NKM-JCH Document 19112 Filed 08/25/19 Page 12 of 12 Pageid#: 1460
